NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BRUCE SEARLE,
Appellant,
V.
HOWARD BERGER CO., INC.,
Appellee.
201 1- 1 130
(Cance1lati0n N0. 92051539)
Appea1 from the United Stat;es Patent and Trademark
OfEce, Traden1ark Tria1 and Appea1 B0ard.
ON MOTION
0 R D E R
Up0n consideration of Bruce Sear1e’s motion to with-
draw hiS appeal, 1
IT ls OR1;)ERE1) THAT:
(1) The motion is granted The appeal is diSIniSSed.

SEARLE V. HOWARD BERGER CO
(2)
Each side shall bear its own costs.
FOR THE COURT
 2 8  /s/ Jan Horba1__\[
Date J an Horba1y
Clerk
cc: Maureen B. Gorman, Esq.
Wil1iam J. Spatz, Esq.
s20
ISSUED AS A MANDATE:
JAN 28 2011
FlLED
U.S. COURT 0F FPPEALS FOR
THE FEDERAL C!RCUIT
JM|_2B2U1!
.|AN Hi3RBALY
CE.ERK